DETAILED ACTION
Response to Amendment
The Amendment, filed on 06/21/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 2 has been entered.
Claims 1 and 3-13 are pending in the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US Patent No. 4,930,876, previously cited) in view of Taniguchi et al (US PG Pub. No. 2016/0259222).
Regarding Claim 1, Suzuki discloses, at least in figure 3: An optical device (title, LCD) comprising: an optical film, wherein the optical film comprises: a first base film (1, col. 2, line 51) and a second base film (2, line 51); and a light modulation layer (12, col. 3, lines 46-47, LC) existing between the first and second base films (1 and 2)-: electrode layers (3,4 lines 27 and 30, col. 3) are formed on the surfaces of the first and second base films (1 and 2) that face the light modulation layer (12), ,;wherein each electrode layer (8, 4) comprises a first region (3a,4a, lines 28 and 31, col. 3) formed to be capable of applying an electric field to the light modulation layer (12), and a second region (3b,4b, respectively) connecting the electrode layer to an external power source (abstract, lines 10-11, external signal) so that the first region can apply the electric field (col. 4, lines 32-35, also abstract), wherein the second region (3b) on the first base film (1) and the second region (4b) on the second base film (2) face each other,-;and an insulating layer (6a, lines 52-55, col. 3) is disposed between the facing second regions of the first (1) and second base films (2) .
Suzuki fails to disclose: wherein in each electrode layer, the second region surrounds the first.
Taniguchi teaches: wherein in each electrode layer, the second region surrounds the first.
In figure 1, Taniguchi shows the active area (first region) for the pixel electrodes (101, ¶ [0057]) surrounded by a frame area (second region) for the gate (11) and source (12) wiring (¶ [0057]). Also see ¶ [0006], lines 1-6.
It would have been obvious to provide the power source wiring of Suzuki surrounding the pixel electrode (electric field ) area, as taught by Taniguchi, to minimize the amount of wiring that could be seen in the display area.
Regarding Claim 3, Suzuki discloses in figure 3: further comprising: a sealant (8, col. 3, lines 45-46) attaching the firs (1)t and second base films (2) to each other, wherein the sealant (8) is disposed at the boundaries of the first and second regions (it is beyond 3a/4a and near the end of 3b/4b) (3a/4a and 3b/4b) of the first and second base films (1 and 2).
----------------------------------------------------------------------------------------------
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (876) in view of Kim et al (US PG Pub. No. 2016/0026026, previously cited) and further in view of Taniguchi (222).
Regarding Claim 4, Suzuki fails to disclose: wherein the light modulation layer (12) comprises a liquid crystal host and an anisotropic dye guest and is capable of switching between at least two differently oriented states.
Kim teaches a light controlling apparatus (title) wherein the light modulation layer comprises a liquid crystal host and an anisotropic dye guest and is capable of switching between at least two differently oriented states (explained in the abstract. Dichroic dyes are anisotropic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a guest/host LC and an anisotropic dye, as taught by Kim, for the light modulation layer of Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 5, Suzuki fails to disclose: wherein the at least two differently oriented states comprise a vertically oriented state and a horizontally oriented state.
Kim teaches: wherein the at least two differently oriented states comprise a vertically oriented state and a horizontally oriented state ({ [0022]) to shield light in one orientation and transmit light in the other.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide vertical and horizontal oriented states in the Light modulator of Suzuki, as taught by Kim, to shield light in one orientation and transmit light in the other.
Regarding Claim 8, Suzuki fails to disclose: further comprising alignment films present on the surfaces of the first and second base films facing the light modulation layer.
Kim teaches, at least in figure 1: further comprising alignment films (150,130, 4 [0066]) present on the surfaces of the first (110) and second base films (170, ¥ [O0066]) facing the light modulation layer (140, 4 [0066]).
As is well known in the art, alignment films give a pre-tilt to the LC molecules that allows them to respond more quickly to an electric field.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide alignment layers, as claimed, in the device of Suzuki, as taught by Kim, to improve the response time of the LC layer.
-------------------------------------------------------------------------------------------------
Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (876) in view of Park et al (Korean Pub. No. 2018/0119517 (Published 11-02-2018), English machine translation previously attached; US Equivalent PG Pub. No. 2019/0235301 used for clarity) and further in view of Taniguchi (222) .
Regarding Claim 6, Suzuki fails to disclose: further comprising a linear polarizer.
Park teaches further comprising a linear polarizer ({ [0104]) to absorb, reflect, or transmit light of a desired polarization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a linear polarizer in the device of Suzuki, as taught by Park, to control the desired polarization of transmitted light.
Regarding Claim 10, Suzuki fails to disclose: further comprising: a linear polarizer disposed on at least one side of the optical film, and wherein the optical film further comprises alignment films present on the surfaces of the first and second base films facing the light modulation layer, and an angle formed by the orientation direction of the alignment film formed on the base film close to the linear polarizer among the first and second base films and the a light absorption axis of the linear polarizer is in a range of 80 degrees to 90 degrees.
Park (517) teaches above the light absorption axis of the linear polarizer in claim 9 to transmit or reflect a desired polarization axis.
Kim (026) in claim 8 teaches the alignment films and motivation is provided for using them in the device of Suzuki. Alignment films are always facing the light modulation layer that they affect.
Regarding Claim 11, Suzuki fails to disclose: further comprising: two outer substrates, wherein the optical film is present between the outer substrates.
Regarding Claim 12, Suzuki fails to disclose further comprising: an encapsulant, wherein an entire surface of the optical film is encapsulated by the encapsulant between the two outer substrates.
Park (517) teaches in paragraph [0084]) providing two outer substrates with an encapsulated optical film in between as claimed in claims 11 and 12. Park teaches that this greatly improves durability and allows the optical device to be used in outdoor applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide two outer substrates encapsulating the optical device of Suzuki, as taught by Park (517) to allow it to be used in outdoor applications.
Regarding Claim 13,Suzuki fails to disclose: An automobile, comprising: an auto body having one or more openings formed therein; and the optical device mounted to the one or more openings.
Park (517) teaches attaching the encapsulated optical device to an auto opening (see claim 15, page 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the optical device of Suzuki to the opening of an auto, as taught by Park, since it is a known use of a light modulation optical device that would yield predictable results (MPEP 2143.1G)
------------------------------------------------------------------------------------
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (876) in view of Kim (026) and Taniguchi (222) and further in view of Park (517).
Regarding Claims 7 and 9, Suzuki fails to disclose: further comprising a linear polarizer, wherein the linear polarizer is disposed so that an angle formed by an average optical axis of the light modulation layer at the horizontally oriented state and a light absorption axis of the linear polarizer is in a range of 80 degrees to 100 degrees, or in a range of 35 degrees to 55 degrees.
Park (517) teaches: further comprising a linear polarizer ({ [(0104]), wherein the linear polarizer is disposed so that an angle formed by an average optical axis of the
layer at the horizontally oriented state and a light absorption axis of the linear polarizer is in a range of 80 degrees to 100 degrees, or in a range of 35 degrees to 55 degrees (4 [0105]. This also teaches claim 9, 80-90 degrees.
Same motivation as claim 6.

Response to Arguments
Applicant’s arguments presented 06/21/2022 are moot. The previous allowability of claim 2 (now in claim 1) is hereby being withdrawn and this office action is therefore non-final. Examiner apologizes for any inconvenience this may have caused to applicant and their representative.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Oluseye lwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONALD L RALEIGH/ 
Primary Examiner, Art Unit 2879